Title: From Thomas Jefferson to Edward Bancroft, 15 June 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris June 15. 1789.

Mr. Paradise calls on me in the moment of the departure of the post, decided to set out to London immediately. I have however prevailed on him to agree to stay to the 29th. instant, when, if his deed is not arrived, he is decided to go and see his creditors openly, and I am not to offer a persuasion to the contrary, even should I be here. Indeed I could offer him no good reason, because the indolence of Mr. Young would not be a good one, as it may last to his death. I have not a moment to add another word but to assure you of the sincere esteem & respect of Dr. Sir Your most obedt. & most humble servt.,

Th: Jefferson

